PER CURIAM.
This appeal from a judgment entered on a jury verdict awarding $17,000 damages to appellee, as administratrix of Phillip A. Troutman, who was electrocuted through the alleged negligence of the appellant company in failing to provide a reasonably safe place in which the decedent could perform the work which he was ordered to do by his foreman, came on to be heard; and the cause having been duly considered on the record and on the oral arguments and briefs of attorneys for the contending parties, and it appearing that there is substantial evidence to support the verdict of the jury and that no reversible error is found in the proceedings below; and for ■the reasons given in the opinion of the district judge, 83 F.Supp. 501, in acting upon the motion of appellant for a judgment non obstante veredicto and upon the supplemental motion for a new trial; the judgment is affirmed.